DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 2, lines 1-2, the term “a removal unit” followed by the functional language of “for removing”,
In claim 5, line 2, the term “a signal input unit” followed by the functional language of “for receiving”,
In claim 5, line 6, the term “a signal processing unit” followed by the functional language of “for outputting”,
In claim 5, line 8, the term “an offset removal unit” followed by the functional language of “for removing”,
In claim 5, line 10, the term “an integrating unit” followed by the functional language of “for integrating”,
In claim 16, lines 1-2, the term “a removal unit” followed by the functional language “for removing”,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 3, 4, 6-11, 17-25 are rejected as they depend upon rejected claims 2, 5, and 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations:
In claim 2, lines 1-2, the term “a removal unit” followed by the functional language of “for removing”,
In claim 5, line 2, the term “a signal input unit” followed by the functional language of “for receiving”,
In claim 5, line 6, the term “a signal processing unit” followed by the functional language of “for outputting”,
In claim 5, line 8, the term “an offset removal unit” followed by the functional language of “for removing”,
In claim 5, line 10, the term “an integrating unit” followed by the functional language of “for integrating”,
In claim 16, lines 1-2, the term “a removal unit” followed by the functional language “for removing”, 
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification mentions a signal input unit 100, a signal processing unit 400, an offset removal unit 500, and an integrating unit 600, without mentioning any physical structure. Figs. 4 and 8 show these components without showing any structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3, 4, 6-11, 17-25 are rejected as they depend upon rejected claims 2, 5, and 16.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not mention the term “a removal unit” as shown in lines 1-2 of claims 2 and 16. The function of “a removal unit” is for removing a heat input signal. This is taught in paragraph [0026] of the published specification without mentioning the term “a removal unit”. It is not clear which component/circuit/unit in for example figure 4 or figure 8 performs the “removing a heat input signal.
Claims 3-11 and 17-25 are rejected as they depend upon rejected claims 2 and 16.

Drawings
The drawings (Figs. 4, 8, 9, and 10) are objected to under 37 CFR 1.83(a) because they fail to show the details inside each box, which are hard to read and the box number, which is also hard to read. For example the rectangular box under the term “offset removal unit”, the box under “integrating unit”, and etc. are not legible. as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12-14, 15, 16, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin (U.S. Pub. No. 2017/0228072).
As to claim 1, Amin teaches a pressure signal detection circuit (92, [0083], lines 1-8) in which a pyroelectric signal obtained from a piezoelectric material (40T and 50, [0086], lines 1-10) is suppressed (the signal SA obtained from the piezoelectric layer 50 and conductor layer 40T are suppressed, [0087], lines 1-6).
As to claim 2, Amin teaches a removal unit (20, Fig. 5) for removing a heat input signal from an input signal from the piezoelectric material ([0094], lines 1-8).
As to claim 12, Amin teaches the piezoelectric material is a piezoelectric film (paragraph [0052] is the description of the piezoelectric film structure as mentioned in paragraph [0032]).
As to claim 13, Amin teaches a device comprising a piezoelectric material and the pressure signal detection circuit according to claim 1 (a device having a user interface and the piezoelectric sensor system , [0025]).
As to claim 14, Amin teaches the device is a touch panel, a biosensor, a vibration sensor, a pressure sensor, or an information terminal device (the device is an information terminal device wherein it has a display assembly that includes piezoelectric sensor system disclosed herein operably arranged relative to a display system [0046], wherein as can be seen in figure 19A, the display can display user interface information, [0125], lines 1-10).
As to claim 15, Amin teaches a pressure signal detection (92, [0083], lines 1-8) method in which a pyroelectric signal obtained from a piezoelectric material (40T and 50, [0086], lines 1-10) is suppressed (the signal SA obtained from the piezoelectric layer 50 and conductor layer 40T are suppressed, [0087], lines 1-6).
As to claim 16, Amin teaches a removal unit (20, Fig. 5) for removing a heat input signal from an input signal from the piezoelectric material ([0094], lines 1-8).
As to claim 26, Amin teaches the piezoelectric material is a piezoelectric film (paragraph [0052] is the description of the piezoelectric film structure as mentioned in paragraph [0032]).

Allowable Subject Matter
Claims 3-11 and 17-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 17 is objected to because the prior art references do not teach the removal unit removes a heat input signal by using a difference in input speed between a pressure input signal and a heat input signal. The prior art reference of Kodani (U.S. Pub. No. 2016/0202823) teaches in the touch panel 2 of the present invention, piezoelectric signals and pyroelectric signals are generated as differential signals to pressure or heat; however, in order to accurately take the gradation for pressure, it is preferable to read them as integral signals. When the signals are read as integral signals, the time of integration can be freely determined, but is preferably set to 1 ps to 10 min, and more preferably 1 ms to 1 min, wherein Kodani does not teach the removal unit removes a heat input signal by using a difference in input speed between a pressure input signal and a heat input signal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yumiki (U.S. Pub. No. 2013/0120290) teaches a touch screen electronic device. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691